       Case 2:19-cv-02541-CM-ADM Document 28 Filed 09/09/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 LEAMAN CREWS,                                         )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             )      No.    19-cv-2541-CM-ADM
                                                       )
 KATHLEEN HAWK SAWYER, in her                          )
 official capacity as the Director of the Bureau       )
 of Prisons, and Dr. DEBORAH G. SCHULT,                )
 in her official capacity as Assistant Director        )
 for the Health Services Division of the               )
 Federal Bureau of Prisons,                            )
                                                       )
                        Defendant.                     )

     ORDER WITHDRAWING PETITION FOR WRIT OF HABEAS CORPUS AD
                        TESTIFICANDUM

       This court having considered Plaintiff’s UNOPPOSED MOTION TO WITHDRAW

PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM [Doc. 24], and for

good cause, grants the Plaintiff’s MOTION TO WITHDRAW [Doc. 24] his habeas petition.

       IT IS HEREBY ORDERED that the Plaintiff’s PETITION FOR WRIT OF HABEAS

CORPUS AD TESTIFICANDUM [Doc. 16] is withdrawn.

       IT IS SO ORDERED.

       Dated this 9th day of September, 2019 at Kansas City, KS.


                                                           /s/ Carlos Murguia
                                                           Hon. Carlos Murguia
                                                           United States District Judge




                                                   1
